                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                               Case No. 19-cr-0071 (WMW/BRT)

                             Plaintiff,
                                                      PRELIMINARY ORDER OF
       v.                                                  FORFEITURE

Darrius Marvell Hill,

                             Defendant.


      Before the Court is the unopposed motion of Plaintiff United States of America for

a preliminary order of forfeiture. (Dkt. 27.) The Court finds that the property at issue is

subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) in conjunction with 28 U.S.C.

§ 2461(c), and the United States has established the requisite nexus between such property

and the offense of which Defendant Darrius Marvell Hill has been found guilty.

      Based on the foregoing and all of the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.      The motion of Plaintiff United States of America for a preliminary order of

forfeiture, (Dkt. 27), is GRANTED.

      2.      Defendant Darrius Marvell Hill shall forfeit to the United States, pursuant to

18 U.S.C. § 924(d)(1) in conjunction with 28 U.S.C. § 2461(c), the Taurus model PT111

G2, 9-millimeter semi-automatic pistol, serial number THX57925, and any associated

ammunition and accessories.
       3.     The United States Attorney General or an authorized designee may seize the

property and maintain custody and control of it pending the entry of a final order of

forfeiture.

       4.     Pursuant to 21 U.S.C. § 853(n)(1), as incorporated by 28 U.S.C. § 2461(c),

the United States shall publish and give notice of this Order and the intent of the United

States to dispose of the property in such manner as the Attorney General may direct.

       5.     This Order shall become final as to Defendant Darrius Marvell Hill at the

time of sentencing and shall be made a part of the sentence and included in the judgment.

Fed. R. Crim. P. 32.2(b)(4)(A), (B).

       6.     Following the Court’s disposition of all petitions filed pursuant to 21 U.S.C.

§ 853(n)(2) or, if no petitions are filed, following the expiration of the time period specified

within which to file such petitions, the United States shall have clear title to the property

and may warrant good title to any subsequent purchaser or transferee.

       7.     This Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. Fed. R. Crim. P. 32.2(e).



Dated: June 27, 2019                                       s/Wilhelmina M. Wright
                                                           Wilhelmina M. Wright
                                                           United States District Judge




                                               2
